                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


AJ FULLER,                                 )
                                           )
                        Plaintiff,         )
                                           )
                   v.                      )            1:19CV742
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,1          )
                                           )
                        Defendant.         )


                  MEMORANDUM OPINION AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

      Plaintiff, AJ Fuller, brought this action pursuant to the

Social Security Act (the “Act”) to obtain judicial review of a

final decision of Defendant, the Commissioner of Social Security,

denying Plaintiff’s claim for Supplemental Security Income (“SSI”).

(Docket Entry 1.) Defendant has filed the certified administrative

record (Docket Entry 8 (cited herein as “Tr. __”)), and both

parties have moved for judgment (Docket Entries 10, 13; see also

Docket    Entry    13   (Plaintiff’s     Memorandum);      Docket    Entry    16

(Defendant’s Memorandum)).        For the reasons that follow, the Court

should enter judgment for Defendant.




1
  The United States Senate confirmed Andrew M. Saul as the Commissioner of Social
Security on June 4, 2019, and he took the oath of office on June 17, 2019.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul
is substituted for Nancy A. Berryhill as the Defendant in this suit. Neither the
Court nor the parties need take any further action to continue this suit by
reason of the last sentence of section 205(g) of the Social Security Act, 42
U.S.C. § 405(g).




     Case 1:19-cv-00742-NCT-LPA Document 15 Filed 06/19/20 Page 1 of 13
                              I.   PROCEDURAL HISTORY

        Plaintiff applied for Disability Insurance Benefits (“DIB”)

and SSI, alleging a disability onset date of June 1, 1997.                            (Tr.

271-76.)2 Upon denial of those applications initially (Tr. 71-103,

164-71) and on reconsideration (Tr. 104-38, 177-94), Plaintiff

requested a hearing de novo before an Administrative Law Judge

(“ALJ”) (Tr. 195-96).            Plaintiff, his attorney, and a vocational

expert (“VE”) attended the hearing (Tr. 40-70), during which

Plaintiff amended his onset date to March 5, 2015 (Tr. 43-44).3

The ALJ subsequently ruled that Plaintiff did not qualify as

disabled under the Act.            (Tr. 11-26.)

        The Appeals Council thereafter granted Plaintiff’s request for

review (Tr. 264-65, 407-08) and issued a “Notice of Appeals Council

Action”      (Tr.     266-70),     noting       that   “[t]he      [ALJ]    found     that

[Plaintiff]         ha[d]    moderate     limitations        in    [his]    ability    to

concentrate, persist, or maintain pace,” but that “the assessed

residual      functional         capacity       [(‘RFC’)]         d[id]    not   include

corresponding mental limitations” (Tr. 267).                         In light of that

discrepancy, the Appeals Council proposed to amend the RFC by

“adopt[ing]         the     limitations     opined      by    the     [s]tate       agency

psychological consultants that [Plaintiff was] able to understand



2
    Plaintiff’s application for DIB does not appear in the record.
3
  Because March 31, 2001, constituted Plaintiff’s date last insured for DIB,
Plaintiff’s amendment of his alleged onset date from June 1, 1997, to March 5,
2015, invalidated Plaintiff’s claim for DIB. (See Tr. 14.)

                                            2




       Case 1:19-cv-00742-NCT-LPA Document 15 Filed 06/19/20 Page 2 of 13
and remember short and simple instructions and perform simple

tasks” (id.) but otherwise adopting the ALJ’s findings, including

that “jobs [] exist[ed] in the significant numbers in the national

economy that [Plaintiff was] capable of performing” (Tr. 268), and

that Plaintiff “ha[d] not been disabled from March 5, 2015, the

application date, through January 4, 2018, the date of the [ALJ]’s

decision” (Tr. 269).      The Appeals Council provided Plaintiff’s

counsel with 30 days to submit additional argument and/or evidence

in response to its Notice (see Tr. 269), and Plaintiff’s counsel

sent in a letter brief reiterating his prior arguments in support

of the request for review (Tr. 409-10).            The Appeals Council

thereafter issued a decision in accord with its prior Notice (Tr.

1-10), which constitutes the Commissioner’s final decision for

purposes of judicial review.

     In   rendering   that   disability   determination,     the   Appeals

Council made the following findings:

     1.   [Plaintiff] has not engaged in substantial gainful
     activity since the alleged disability onset date of March
     5, 2015.

     2.   [Plaintiff]   has   the  severe   impairments of
     degenerative disk disease of the cervical spine;
     kyphosis; Crohn’s disease; depression and anxiety.

     3.   The severity of [Plaintiff]’s impairments does not
     meet or equal the requirements of an impairment in the
     Listing of Impairments (20 CFR Part 404, Subpart P,
     Appendix 1). [Plaintiff] has the following limitations
     in the paragraph B criteria: no limitation in
     understanding, remembering, or applying information;
     moderate limitation in interacting with others; moderate
     limitation in concentrating, persisting, or maintaining
     pace; and no limitation in adapting or managing oneself.

                                    3




    Case 1:19-cv-00742-NCT-LPA Document 15 Filed 06/19/20 Page 3 of 13
     4.   [Plaintiff] has the [RFC] to perform medium work
     . . . except he is limited to lifting and carrying 20
     pounds occasionally and 10 pounds frequently with the
     non-dominant left upper extremity; frequent reaching with
     the left upper extremity in all directions; frequent
     interaction with others; two extra unscheduled bathroom
     breaks per day; and he is able to understand and remember
     short and simple instructions and perform simple tasks.

     5.   [Plaintiff]’s subjective complaints are not fully
     consistent with the medical evidence for the reasons
     identified in the body of the hearing decision.

     6.      [Plaintiff] has no past relevant work.

     . . .

     8.   Based on [Plaintiff]’s age, education, work
     experience, and [RFC], [Plaintiff] is not disabled under
     the framework of Medical-Vocational Rules [sic] 203.21,
     20 CFR Part 404, Subpart P, Appendix 2.

     9.   [Plaintiff] has not been disabled as defined in the
     . . . Act at any time from March 5, 2015, the alleged
     disability onset date, through January 4, 2018, the date
     of the [ALJ]’s decision.

(Tr. 7.)

                           II.   DISCUSSION

     Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”             Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).        However, “the scope

of [the Court’s] review of [such a] decision . . . is extremely

limited.”     Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).

Plaintiff has not established entitlement to relief under the

extremely limited review standard.




                                    4




    Case 1:19-cv-00742-NCT-LPA Document 15 Filed 06/19/20 Page 4 of 13
                        A.    Standard of Review

      “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).                    Instead,

the Court “must uphold the factual findings of the ALJ if they are

supported   by     substantial    evidence    and     were   reached      through

application of the correct legal standard.”           Hines, 453 F.3d at 561

(internal brackets and quotation marks omitted).                    “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”            Hunter v. Sullivan,

993 F.2d 31, 34 (4th Cir. 1992) (quoting Richardson v. Perales, 402

U.S. 389, 401 (1971)).        “It consists of more than a mere scintilla

of evidence but may be somewhat less than a preponderance.” Mastro

v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (brackets and internal

quotation marks omitted).          “If there is evidence to justify a

refusal to direct a verdict were the case before a jury, then there

is   substantial    evidence.”      Hunter,    993    F.2d   at     34   (internal

quotation marks omitted).

      “In reviewing for substantial evidence, the [C]ourt should not

undertake   to     re-weigh   conflicting     evidence,      make    credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Commissioner].”        Mastro, 270 F.3d at 176 (internal

brackets and quotation marks omitted). “Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is

disabled,   the    responsibility    for     that    decision     falls    on   the



                                      5




     Case 1:19-cv-00742-NCT-LPA Document 15 Filed 06/19/20 Page 5 of 13
[Commissioner] (or the ALJ).” Id. at 179 (internal quotation marks

omitted). “The issue before [the Court], therefore, is not whether

[the claimant] is disabled, but whether the ALJ’s finding that [the

claimant] is not disabled is supported by substantial evidence and

was reached based upon a correct application of the relevant law.”

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in    any    substantial       gainful   activity   by   reason   of    any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting    42     U.S.C.   §    423(d)(1)(A)).4       “To      regularize     the

adjudicative process, the Social Security Administration [(‘SSA’)]

has . . . detailed regulations incorporating longstanding medical-

vocational evaluation policies that take into account a claimant’s

age, education, and work experience in addition to [the claimant’s]

medical    condition.”          Id.     “These    regulations      establish    a




4
  The Act “comprises two disability benefits programs. [DIB] provides benefits
to disabled persons who have contributed to the program while employed. [SSI]
provides benefits to indigent disabled persons. The statutory definitions and
the regulations . . . for determining disability governing these two programs
are, in all aspects relevant here, substantively identical.” Craig, 76 F.3d at
589 n.1 (internal citations omitted).

                                         6




    Case 1:19-cv-00742-NCT-LPA Document 15 Filed 06/19/20 Page 6 of 13
‘sequential evaluation process’ to determine whether a claimant is

disabled.”     Id.

     This sequential evaluation process (“SEP”) has up to five

steps:    “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the [RFC] to (4) perform [the

claimant’s]    past    work   or   (5)   any   other   work.”   Albright    v.

Commissioner of the Soc. Sec. Admin., 174 F.3d 473, 475 n.2 (4th

Cir. 1999).5    A finding adverse to the claimant at any of several

points in the SEP forecloses an award and ends the inquiry.                For

example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.            The second step determines if the

claimant is ‘severely’ disabled.             If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

     On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.”          Mastro,

270 F.3d at 177.      Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,



5
   “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[Commissioner] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                         7




    Case 1:19-cv-00742-NCT-LPA Document 15 Filed 06/19/20 Page 7 of 13
the ALJ must assess the claimant’s [RFC].”           Id. at 179.6    Step four

then requires the ALJ to assess whether, based on that RFC, the

claimant can perform past relevant          work; if so, the claimant does

not qualify as disabled.          See id. at 179-80.         However, if the

claimant establishes an inability to return to prior work, the

analysis proceeds to the fifth step, whereupon the ALJ must decide

“whether the claimant is able to perform other work considering

both     [the   claimant’s    RFC]    and   [the    claimant’s]     vocational

capabilities (age, education, and past work experience) to adjust

to a new job.”       Hall, 658 F.2d at 264-65.        If, at this step, the

Commissioner cannot carry its “evidentiary burden of proving that

[the claimant] remains able to work other jobs available in the

community,” the claimant qualifies as disabled. Hines, 453 F.3d at

567.7



6
   “RFC is a measurement of the most a claimant can do despite [the claimant’s]
limitations.” Hines, 453 F.3d at 562 (noting that administrative regulations
require RFC to reflect claimant’s “ability to do sustained work-related physical
and mental activities in a work setting on a regular and continuing basis . . .
[which] means 8 hours a day, for 5 days a week, or an equivalent work schedule”
(internal emphasis and quotation marks omitted)).       The RFC includes both a
“physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (mental, sensory, or skin impairments).” Hall, 658
F.2d at 265. “RFC is to be determined by the ALJ only after [the ALJ] considers
all relevant evidence of a claimant’s impairments and any related symptoms (e.g.,
pain).” Hines, 453 F.3d at 562-63.
7
   A claimant thus can establish disability via two paths through the SEP. The
first path requires resolution of the questions at steps one, two, and three in
the claimant’s favor, whereas, on the second path, the claimant must prevail at
steps one, two, four, and five. Some short-hand judicial characterizations of
the SEP appear to gloss over the fact that an adverse finding against a claimant
on step three does not terminate the analysis. See, e.g., Hunter, 993 F.2d at
35 (“If the ALJ finds that a claimant has not satisfied any step of the process,
review does not proceed to the next step.”).

                                       8




       Case 1:19-cv-00742-NCT-LPA Document 15 Filed 06/19/20 Page 8 of 13
                          B.    Assignment of Error

      In   Plaintiff’s       first   and       only   assignment    of   error,   he

maintains that “[t]he ALJ committed a reversible error by failing

to   account   for      [Plaintiff]’s          limitations   in     concentration,

persistence, or pace [(‘CPP’)] in [the] mental [RFC] assessment.”

(Docket Entry 11 at 3 (bold font and single-spacing omitted.)8

More specifically, Plaintiff argues that the United States Court of

Appeals for the Fourth Circuit has held that “‘an ALJ does not

account for a claimant’s limitations in [CPP] by restricting the

hypothetical question to simple, routine tasks or unskilled work,’”

that “‘[the] ability to perform simple tasks differs from the

ability to stay on task,” and that “[o]nly the latter limitation

would account     for    a   claimant’s        limitation    in    [CPP].’”   (Id.

(quoting Mascio v. Colvin, 780 F.3d 632, 638 (4th Cir. 2015)

(internal quotation marks omitted)).)                  According to Plaintiff,

“[t]he Appeals Council committed the same reversible error as the

ALJ in Mascio,” because “[t]he Appeals Council found at step three

of [SEP] that [Plaintiff] ha[d] a “moderate limitation in [CPP]”

(id. at 4 (quoting Tr. 5)) but, “[i]n assessing [Plaintiff]’s

mental RFC, the Appeals Council found only that “he [wa]s able to

understand and remember short and simple instructions and perform




8
  Although Plaintiff’s assignment of error attributes error to the ALJ (see
Docket Entry 11 at 3), the Appeals Council issued the Commissioner’s final
decision in this matter (see Tr. 1-10).

                                           9




     Case 1:19-cv-00742-NCT-LPA Document 15 Filed 06/19/20 Page 9 of 13
simple tasks” (id. (quoting Tr. 7)).           Those assertions entitle

Plaintiff to no relief.

     The Fourth Circuit has indeed held that “the ability to

perform simple tasks differs from the ability to stay on task,” and

that “[o]nly the latter limitation would account for a claimant’s

limitation in [CPP],” Mascio, 780 F.3d at 638.             However, as a

neighboring district court has explained:

     Mascio does not broadly dictate that a claimant’s
     moderate impairment in [CPP] always translates into a
     limitation in the RFC. Rather, Mascio underscores the
     ALJ’s duty to adequately review the evidence and explain
     the decision . . . . An ALJ may account for a claimant’s
     limitation with [CPP] by restricting the claimant to
     simple, routine, unskilled work where the record supports
     this conclusion, either through physician testimony,
     medical source statements, consultative examinations, or
     other evidence that is sufficiently evident to the
     reviewing court.

Jones v. Colvin, No. 7:14CV273, 2015 WL 5056784, at *10-12 (W.D.

Va. Aug. 20, 2015) (magistrate judge’s recommendation adopted by

district judge) (unpublished) (emphasis added).

     In this case, the Appeals Council noted that it “adopt[ed] the

[ALJ]’s statements regarding . . . the evidentiary facts” of the

case (Tr. 4), and that Plaintiff’s “subjective complaints [we]re

not fully consistent with the medical evidence for the reasons

identified in the body of the hearing decision” (Tr. 7 (emphasis

added)).     Thus, the Court may look to both the ALJ’s and the

Appeals    Council’s   decisions   to    determine   whether   the   Appeals

Council complied with Mascio.       Here, the ALJ’s discussion of the

mental health evidence of record and analysis of Plaintiff’s

                                    10




   Case 1:19-cv-00742-NCT-LPA Document 15 Filed 06/19/20 Page 10 of 13
subjective symptom reporting (see Tr. 19-24) in combination with

the Appeals Council’s adoption of the state agency psychological

consultants’ opinions (see Tr. 5) provides a sufficient explanation

as to why the Appeals Council’s restrictions to short and simple

instructions and simple tasks adequately accounted for Plaintiff’s

moderate deficit in CPP (see Tr. 7).

       The   ALJ       recognized   Plaintiff’s         subjective   complaints     of

“depressed mood, lack of focus, short-term memory problems, lack of

motivation    at       times,   .   .   .   lack   of    energy,   nervousness     and

anxiousness,       .    .   . worrying      at   times”    (Tr.    23),   “difficulty

sleeping, fatigue, feeling panicky, difficulty socializing or even

leaving the house, and problems with open spaces” (Tr. 20), but

found that his “statements concerning the intensity, persistence

and limiting effects of th[o]se symptoms                     [we]re not entirely

consistent with the medical evidence and other evidence in the

record for the reasons explained in th[e] decision.”                       (Tr. 22.)

The ALJ supported that finding with the following analysis:

       [Plaintiff’s] mental status examinations were generally
       unremarkable.    He was alert and oriented, he was
       cooperative during examinations, he had normal mood and
       affect, his behavior was normal, his thought content was
       normal, his memory was intact, and his judgment and
       insight were intact. In addition, . . . [Plaintiff]’s
       overall treatment of his mental impairments was
       conservative, with no hospitalizations or emergency care.

(Tr.    23   (internal       citations      omitted).)        Plaintiff      has   not

challenged the ALJ’s analysis of Plaintiff’s subjective symptom

reporting.     (See Docket Entry 11.)


                                            11




   Case 1:19-cv-00742-NCT-LPA Document 15 Filed 06/19/20 Page 11 of 13
     The ALJ also summarized Plaintiff’s mental health treatment

and daily activities, making the following, pertinent observations:

     •      “[Plaintiff] was treated at the Regional Center for
            Infectious Diseases (Cone Health) during the period
            May 2010 through July 2016 for . . . anxiety[] and
            depression,” and his “mental status examinations
            were generally unremarkable” and “his overall
            treatment was conservative” (Tr. 21 (citing Tr.
            462-558, 579-89, 616-736, 744-71, 810-21)); and

     •      “the evidence of record showed that [Plaintiff] was
            independent in h[i]s activities of daily living[,
            and] could bathe, dress, and feed himself; he could
            do some cooking, cleaning, laundry, and grocery
            shopping; he could take care of his dogs; he could
            work in the yard; and he read, watched television,
            and played video games” (Tr. 18 (citing Tr. 568,
            785)).

Those mild mental health findings and varied daily activities lend

support to the Appeals Council’s finding that, despite moderate

deficit in CPP, Plaintiff could stay on task sufficiently well to

understand and remember short and simple instructions and perform

simple tasks.    (Tr. 7.)

     In    addition,    the   Appeals   Council     expressly   adopted    the

opinions of the state agency psychological consultants (Tr. 5), who

found that, notwithstanding moderate limitation in CPP (see Tr. 93,

114),     Plaintiff    remained   “able       to   maintain   attention    and

concentration for 2 hours at a time as required for performance of

simple tasks” (Tr. 98, 119 (emphasis added)).            The Fourth Circuit

has found an ALJ’s reliance on a substantially similar opinion from

a state agency psychological consultant sufficient to account for

moderate    limitations    in   CPP   under    Mascio.    See   Sizemore   v.


                                      12




   Case 1:19-cv-00742-NCT-LPA Document 15 Filed 06/19/20 Page 12 of 13
Berryhill, 878 F.3d 72, 80–81 (4th Cir. 2017) (finding ALJ’s

crediting   of   consultant’s    opinion   that   the   claimant   “would

generally be able to maintain [attention] for at least two [hours]

at a time as needed to do simple, routine tasks” satisfied Mascio).

     In light of the foregoing analysis, Plaintiff has failed to

demonstrate prejudicial error under Mascio and his sole assignment

of error falls short.

                           II.   CONCLUSION

     Plaintiff has not established an error warranting relief.

     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion for

Judgment Reversing the Decision of the Commissioner of Social

Security (Docket Entry 10) be denied, that Defendant’s Motion for

Judgment on the Pleadings (Docket Entry 13) be granted, and that

this action be dismissed with prejudice.



                                        /s/ L. Patrick Auld
                                          L. Patrick Auld
                                   United States Magistrate Judge


June 19, 2020




                                   13




   Case 1:19-cv-00742-NCT-LPA Document 15 Filed 06/19/20 Page 13 of 13
